237 F.3d 1368 (Fed. Cir. 2001)
WILLIAM F. ALLEN,  Claimant-Appellant,v.ANTHONY J. PRINCIPI, Secretary of Veterans Affairs, Respondent-Appellee.
99-7199
United States Court of Appeals for the Federal Circuit
DECIDED: February 2, 2001

Appealed from: United States Court of Appeals for Veterans Claims
Judge Jonathan R. Steinberg Ronald L. Smith, Disabled American Veterans, of Washington, DC, argued for claimant-appellant. With him on the brief was Stephen L. Purcell.
Michael S. Dufault, Attorney, Commercial Litigation Branch, Civil Division, Department of Justice, of Washington, DC, argued for respondent-appellee. With him on the brief were David M. Cohen, Director, and Robert E. Kirschman, Assistant Director. Of counsel on the brief were Richard J. Hipolit, Deputy Assistant General Counsel, and Michael J. Timinski, Attorney, Department of Veterans Affairs, of Washington, DC.
Before MAYER, Chief Judge, MICHEL and SCHALL, Circuit Judges.
MICHEL, Circuit Judge.


1
William F. Allen appeals the order of the United States Court of Appeals  for Veterans Claims ("Veterans Court") vacating a November 26, 1997 Board  of Veterans' Appeals ("Board" or "BVA") decision which denied increased  disability compensation and remanded the case for further proceedings. In  its one-judge order, the Veterans Court instructed the Board that its  interpretation in Barela v. West, 11 Vet. App. 280 (1998), of 38 U.S.C. §  1110, as amended by § 8052(a)(2) of the Omnibus Budget Reconciliation Act  of 1990 ("OBRA"), Pub. L. No. 101-508, 104 Stat. 1388, 1388-91, was  "binding precedent" and barred recovery to the extent that Allen sought  increased compensation for his alcohol abuse disability, either as  secondarily service-connected or as evidence of the increased severity of  his service-connected Post-Traumatic Stress Disorder ("PTSD"). We hold that  we have jurisdiction over this remand order because the Veterans Court's  interpretation of the statute will affect the remand proceeding, and our  future review may be evaded. We further hold that § 1110, when read in  light of its legislative history, does not preclude a veteran from  receiving compensation for alcohol or drug-related disabilities arising  secondarily from a service-connected disability, or from using alcohol or  drug-related disabilities as evidence of the increased severity of a  service-connected disability. Therefore, we reject the Veterans Court's  statutory interpretation of § 1110 and to that extent reverse the court's  order, and remand for proceedings in accordance with the interpretation of  § 1110 as set forth herein. The part of the order remanding to the Board  for proper application of the rating criteria is affirmed.

Background

2
Allen served on active duty in the United States Marine Corps from  September 1965 to September 1969. Allen alleges that he suffers from PTSD  resulting from his service. He also alleges that he suffers an alcohol  abuse disability that arises as a symptom of his PTSD.


3
Allen seeks increased monetary compensation for both his PTSD disability  and for his alcohol abuse disability. He argues that the existence of his  alcohol abuse disability should be considered in determining his disability  rating and his compensation level.


4
On August 18, 1993, the Boston, Massachusetts Veterans Administration  Regional Office ("RO") of the Department of Veterans Affairs ("VA") granted  Allen a 30 percent disability rating for service-connected PTSD effective  from June 1992. In October 1994, Allen filed a claim for an increased  rating. The RO issued a rating decision in June 1995, refusing an increase  but confirming the 30 percent disability rating. On August 28, 1996, Dr.  Victoria Russell conducted a VA Compensation and Pension Examination to  determine the severity of Allen's PTSD and to ascertain whether there was a  relationship between Allen's PTSD and his alcohol abuse. Dr. Russell wrote  that "[t]he reason for [Allen's] alcohol admissions had to do with his  rapidly accelerating symptoms of [PTSD]." The doctor diagnosed Allen with  severe PTSD along with chronic alcohol abuse and dependence, in remission,  as secondary to PTSD. In November 1996, the RO issued a rating confirming  the 30 percent disability evaluation for PTSD and again declining an  increased rating.


5
On June 6, 1997, however, following a psychiatric hospitalization, the RO  increased Allen's disability rating to 50 percent, effective from October  13, 1994. The rating also included a temporary total disability rating  under 38 C.F.R. § 4.29 for a period of 45 days prior to April 1, 1997.  Although the RO considered Allen's prior hospitalizations in determining  his rating, the RO did not consider the August 1996 Compensation and  Pension Examination in evaluating whether Allen was entitled to an  increased rating above 50 percent.


6
Allen appealed the denial of a rating higher than 50 percent to the Board.  On November 26, 1997, the Board upheld the RO and denied a higher rating.  The Board said that "alcohol abuse may not be service[-]connected, on  either a direct or secondary basis, and impairment from non-service-  connected substance abuse may not be considered when evaluating the  severity of the service-connected PTSD." In order to receive a 70 percent  rating, the next available step above 50 percent, the Board required Allen  to demonstrate both occupational impairment and social impairment. In  considering all of the evidence, the Board found that "the record . . .  demonstrates that the veteran's employability has been seriously undermined  by his history of alcohol abuse and dependence," but that Allen's PTSD was  "not the only factor influencing his industrial [occupational] impairment."  The Board also found that Allen failed to produce sufficient evidence to  demonstrate social impairment. On March 25, 1998, Allen filed a timely  appeal to the Veterans Court.


7
On July 12, 1999, the Veterans Court vacated the Board's decision and  remanded for a further evidentiary hearing. Both Allen and the Secretary of  Veterans Affairs ("the Secretary") agreed that a remand was required in  light of the Veterans Court's opinion in Barela, which had been issued  subsequent to the Board's November 26, 1997 decision. Barela held that §  1110 precludes a veteran from receiving compensation for disabilities due  to alcohol or drug abuse. Barela, 11 Vet. App. at 283. The Barela court,  however, added that § 1110 does not bar an award of service-connection for  alcohol or drug abuse. Id. An award of service-connection would entitle a  veteran to benefits such as educational assistance to a veteran's  dependents, or housing loan benefits for the veteran. See 38 U.S.C. §§  3510, 3501(a)(1), 3702(a)(1), 3702(2)(b) (1994). It would not entitle the  veteran to any increase in disability compensation.


8
In Allen's case, the Veterans Court remanded in order for the Board to  apply the court's interpretation of § 1110 as set forth in Barela. Allen  had argued that Barela was "wrongly decided to the extent that it held that  the law prohibits the payment by VA of compensation for alcohol abuse  either on a secondary-service-connection basis or as evidence of an  increase in the severity of a service-connected disability." The Veterans  Court, however, rejected Allen's interpretation of § 1110 and stated that  Barela was "binding precedent" to the extent that Allen "seeks compensation  based either on alcohol abuse secondary to service-connected PTSD or `an  increase in his rating for service-connected PTSD based on manifestations  of PTSD symptomatology, i.e., alcohol or drug abuse.'" If, on remand, the  Board found service-connection, Allen or his relatives could still receive  educational or housing benefits under title 38. Allen could not, on remand,  under the Veterans Court's interpretation of § 1110 in Allen's case and in  Barela, recover additional disability compensation pursuant to an increase  in his schedular rating due to his alcohol abuse disability secondary to  his PTSD, or as evidence of the increased severity of his PTSD.


9
The Veterans Court also remanded for the Board to correctly apply the  Secretary's rating criteria. The Court concluded that the Board erred in  its application of Diagnostic Code 9411 ("DC 9411") by requiring Allen to  exhibit both occupational [industrial] and social impairment. See 38 C.F.R.  § 4.13 (1996); 38 C.F.R. § 4.30 (1996) (setting forth criteria for 100  percent rating); Johnson v. Brown, 7 Vet. App. 95, 99 (1994) (remanding to  see if veteran met one criterion). On remand, the court ordered the Board  to: 1) consider whether Allen meets any one of the schedular criteria for a  100 percent schedular rating for his service-connected PTSD; and if not: to  2) consider whether he meets any one criterion for a 70 percent schedular  rating for his service-connected PTSD. The Veterans Court issued its order  on August 3, 1999. Allen filed a timely notice of appeal to this court on  September 22, 1999.

Decision

10
Allen believes that his alcohol abuse disability should be considered in  determining his proper rating level for his PTSD disability which was  already held to be service-connected. He only seeks disability  compensation; he does not seek any non-pension benefits to which veterans  and their relatives may be entitled to under title 38. Allen seeks  additional disability compensation because of his alcohol abuse disability  under two alternative theories. The first theory concerns whether Allen's  alcohol abuse disability is secondary to his PTSD. The second theory is  based on the premise that even if Allen's alcohol abuse disability is not  secondarily service-connected, Allen should still be able to obtain an  increase in his rating level by relying on the alcohol abuse as evidence of  the increased severity of his PTSD.

A. Jurisdiction

11
The Veterans' Judicial Review Act, Pub. L. No. 100-687, Div. A, 102 Stat.  4105 (1988), grants this court jurisdiction to hear appeals from the  Veterans Court. The Act was codified in title 38 of the United States Code.  Section 7292(a) states in pertinent part that "[a]fter a decision of the  United States Court of Appeals for Veterans Claims is entered in a case,  any party to the case may obtain a review of the decision with respect to  the validity of any statute or regulation . . . or any interpretation  thereof." 38 U.S.C. § 7292(a) (1994). Under our case law, however, our  jurisdiction is limited to the review of final decisions of the Veterans  Court, which usually does not include remands. See Travelstead v.  Derwinski, 978 F.2d 1244, 1247-49 (Fed. Cir. 1992); Dambach v. Gober, 223  F.3d 1376, 1379 (Fed. Cir. 2000). This so-called "final judgment rule"  ordinarily limits our jurisdiction to appeals from a decision or order that  "ends the litigation on the merits and leaves nothing for the court to do  but execute the judgment." Firestone Tire & Rubber Co. v. Risjord, 449 U.S.  368, 373 (1981) (internal citation omitted). There are, however, exceptions  to the final judgment rule. Thus, the critical issue raised by this appeal  is whether such an exception applies in this case.


12
Our precedents have broadly stated that our jurisdiction over a veteran's  case is proper "when the remand disposes of an important legal issue that  would be effectively unreviewable at a later stage of the litigation."  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1987); Travelstead, 978  F.2d at 1247-49. In Travelstead, the Secretary, not the veteran, appealed a  Veterans Court's decision, remanding to the Board for a "proper  adjudication of [Travelstead]'s entitlement to a release of liability." Id.  at 1246. This court held that despite the final judgment rule, our  jurisdiction was proper, noting that the Veterans Court "rendered a  `decision' interpreting a statute . . . and compel[led] action of the  Secretary, on remand, contrary to the Secretary's prior ruling." Id. at  1248. The court said that the Veterans Court's remand order "was  unquestionably a `judgment,' as it terminated the civil action challenging  the Secretary's final determination . . . set aside that determination and  finally decided that the Secretary could not follow his own regulations in  considering the disability issue." Id. The court added that there would be  "grave doubt" as to whether the Secretary could appeal his own order if on  remand the Secretary undertook "the inquiry mandated by the [Veterans  Court]." Id.; see also Jones v. West, 136 F.3d 1296, 1298 (Fed. Cir. 1998)  (holding that this court had jurisdiction over the Secretary's appeal of a  statutory interpretation in a remand order).


13
In Dambach, this court applied Travelstead to find jurisdiction when a  veteran appealed the Veterans Court's interpretation of a statute in a  remand order. Dambach, 223 F.3d at 1379. The veteran in Dambach argued that  38 U.S.C. § 1154(b) was applicable to his case. See id. Section 1154(b)  requires the VA to accept "satisfactory lay or other evidence" as  sufficient proof of service-connection for any illness or injury alleged to  have incurred in combat, when official service medical records proving such  incurrence do not exist. The Veterans Court held that the statute did not  apply to any illness incurred during combat when there is such a record  documenting at least one in-service illness. Id. at 1380. Dambach appealed  the Veterans Court's remand order to this court, arguing: 1) that the  Veterans Court erred in affirming the Board's interpretation of § 1154(b);  and 2) that the Veterans Court decision was a "final decision" on the §  1154(b) issue that "must be resolved before remanding the case to the  [B]oard to establish the parties' evidentiary burdens." Id. at 1379. On  appeal, this court held that jurisdiction was proper "when there is a  statutory interpretation that will affect the remand proceeding and that  legal issue might evade our future review." Id. In Dambach's case, this  court said that because the Veterans Court's interpretation of the statute  would "alter the evidentiary burdens" on proving service-connection in the  remand proceeding and thus "affect" the remand proceeding, the  circumstances of the remand might "make unreviewable the determination that  § 1154(b) cannot be applied to a veteran with a service medical report."  Id.


14
Our decision on jurisdiction here is governed by Dambach. The Dambach court  held that we have jurisdiction when the Veterans Court's interpretation of  a statute "will affect" the remand proceeding, and "that legal issue might  evade our future review." Dambach, 223 F.3d at 1379 ("[T]he remand may make  unreviewable the determination that [the statute] cannot be applied to a  veteran . . .") (emphasis added). In Allen's case, the Veterans Court's  interpretation of § 1110 clearly will affect the remand proceeding.  Although the evidentiary burden will not shift here, as in Dambach, the  Veterans Court's reliance upon its prior interpretation in Barela of § 1110  effectively forecloses the Board from considering whether Allen's alcohol  abuse disability could be used in evaluating his proper rating level and  thus in determining compensation due for his service-connected disability.


15
This case is thus distinguishable from Winn v. Brown, 110 F.3d 56 (Fed.  Cir. 1997). In Winn, the veteran challenged the validity of a regulation.  Id. at 57. Although the Veterans Court stated that the regulation was  valid, without relying on the regulation, it remanded Winn's claim to the  Board for further fact finding on the merits of his particular asserted  disorder. Id. On remand, Winn could have won or lost "on the facts of his  case without regard to the regulation he . . . challenge[d]." Id. This  court held that we did not have jurisdiction, because the Veterans Court  remand decision was not a final judgment. Id. Unlike Winn, however, Allen  cannot "win" on remand, because no matter what facts the Board finds on the  issue of secondary service-connection, Allen cannot rely on his alcohol  abuse disability to increase his rating level, either by demonstrating  secondary service-connectedness or as proof of the increased severity of  his PTSD. See Winn, 110 F.3d at 57 ("[I]f the regulation had been relied  upon by the [Veterans Court] in reaching its decision, then . . . Winn may  have proper standing to challenge its validity before this court.").  Thus, the Veterans Court's order, here, will unquestionably affect the  remand proceeding, as the Veterans Court's erroneous interpretation of the  statute, on which it plainly relied, completely precludes Allen from using  his alcohol abuse disability to increase his rating level.


16
It is also possible that we would not have the opportunity to review the  statutory interpretation issue later in the litigation. On remand, the  Board will apply Barela, a case that issued subsequent to its November 27,  1997 decision, to the facts of Allen's case. Although Allen would be  entitled to submit additional evidence in the remand proceeding, he only  seeks to submit additional evidence relating to his alcohol abuse; he does  not plan to submit any additional evidence on the increased severity of his  non-alcohol-related PTSD symptoms. The Board, on remand, could decide that  Allen is not secondarily service-connected for his alcohol abuse. The Board  on remand will also reapply DC 9411 to determine whether Allen is entitled  to an increased rating for his PTSD. If his claim is denied, Allen could  then appeal to the Veterans Court which would review under a clearly  erroneous standard the factual issues of: 1) whether Allen is secondarily  service-connected; and 2) the application of the criteria under DC 9411 for  PTSD. See 38 U.S.C. § 7261(a)(4) (1994). The issue of whether alcohol abuse  can be used as evidence of the increased severity of PTSD might not be  reviewable, because the Board's decision might not include a statutory  interpretation issue that the Veterans Court could review pursuant to 38  U.S.C. § 7261(a). This court, in turn, might not be able to review the  Veterans Court's decision because we cannot review appeals challenging  factual determinations or the law as applied to the facts of the particular  case, unless there is a constitutional issue present. See 38 U.S.C. §  7292(d)(2)(1994). None is presented here. In essence, then, the factual  issues of this case could become entangled so as to defeat our future  review of the statutory issue.


17
Indeed, it would be a grave injustice to the veteran to decline  jurisdiction where it may not be possible for us to review the case at a  later date, and where future appeals below would be futile and burdensome.  The remand on secondary service-connectedness, as mandated by the Veterans  Court, is utterly moot, because Allen could only receive non-disability  benefits for himself or his relatives, benefits that he is not seeking.  Since Allen plans to submit no additional evidence relating to any non-  alcohol-related PTSD symptoms, there is grave doubt as to whether he would  be entitled to a higher rating for his PTSD. Further, it is burdensome to  the veteran to undergo needless and futile additional proceedings when the  Veterans Court erroneously interprets a statute. Future proceedings may  last for years. In the meantime, those veterans erroneously denied  compensation to which they are entitled and who depend on such compensation  as a substitute for lost wages are severely harmed by the delay.


18
That the Veterans Court also remanded to the Board for a correct  application of the Secretary's rating criteria for evaluating Allen's  rating for PTSD also does not render the challenged decision non-final. In  theory, on remand, Allen could get a 100 percent rating. However, the fact  that Allen could receive a total disability rating is belied by the fact  that Allen will not introduce additional evidence on any non-alcohol-  related disability, and is precluded from introducing evidence of his  alcohol disability. The Board already found that Allen failed to  demonstrate occupational or social impairment. This renders the remand  proceeding meaningless. Further, under 38 U.S.C. § 1114(s), a veteran with  a service-connected disability rated as total and who is permanently  housebound as a result of the veteran's service-connected disability or  disabilities can recover compensation in excess of the amount specified for  a 100 percent schedular rating. Although such recovery is rare, it is still  conceivable that Allen could recover additional compensation.


19
We would also note that we decline the invitation implicit in Allen's  citation as supplemental authority to extend the jurisdictional holding of  Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000), to the facts of this case.  In Elkins, we held that the veteran's neck argument and headache claim,  which the Veterans Court remanded, were separable from the veteran's back  claim, which it denied. Id. at 1377. In deciding that our jurisdiction was  proper over the back claim, we noted that our court "has consistently  recognized that the various claims of a veteran's overall `case' may be  treated as distinct for jurisdictional purposes." Id. at 1373. The holding  of Elkins does not control the outcome of this case since Allen's case does  not consist of separate and distinct claims.

B.   Interpretation of § 1110

20
This court has jurisdiction to review any decision of the Veterans Court  regarding "the validity of any statute or regulation . . . or any  interpretation thereof . . . that was relied on by the Court in making the  decision." 38 U.S.C. § 7292(a). We review interpretations of a statute by  the Veterans Court de novo. 38 U.S.C. § 7292; Prenzler v. Derwinski, 928  F.2d 392, 393 (Fed. Cir. 1991).


21
"The starting point in every case involving construction of a statute is  the language itself." Madison Galleries, Ltd. v. United States, 870 F.2d  627, 629 (Fed. Cir. 1989). The court will then look to the legislative  history if the statutory language is unclear. See, e.g., Blum v. Stenson,  465 U.S. 886, 896 (1984) ("Where . . . resolution of a question of federal  law turns on a statute and the intention of Congress, we look first to the  statutory language and then to the legislative history if the statutory  language is unclear."). Section 1110, when read in light of its legislative  history, does not preclude a veteran from receiving compensation for an  alcohol or drug abuse disability acquired as secondary to, or as a symptom  of, a veteran's service-connected disability. Because the Veterans Court's  interpretation of § 1110 is contrary to law, we overrule its interpretation  of § 1110 and remand for proceedings in accordance with the interpretation  as set forth herein.


22
1.   The Veterans Court's Interpretation of § 1110 in Barela


23
Section 1110 precludes compensation for disabilities arising from the  veteran's own willful misconduct or abuse of alcohol or drugs. Section 1110  reads (emphasis added):


24
For disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.


25
The previous version of the statute, 38 U.S.C. § 310, Pub. L. No. 85-857,  72 Stat. 1119 (repealed 1958), stated that "no compensation shall be paid  if the disability is a result of the veteran's own willful misconduct." In  amending the statute, Congress added the phrase "or abuse of alcohol or  drugs." The 1990 amendments also added the same phrase to 38 U.S.C. §  105(a), defining the term "line of duty" referred to in § 1110. See Pub. L.  No. 101-508, § 8052(b), 104 Stat. 1388 (codified as amended at 38 U.S.C. §  105(a) (1990)).


26
The Veterans Court in Barela interpreted § 1110 to prohibit compensation  for a disability in any way related to alcohol or drug abuse. See Barela,  11 Vet. App. at 282. Barela sought entitlement to service-connection for  his alcohol and drug abuse disabilities secondary to his PTSD. Id. at 281.  The Board denied his claim, and stated that "payment for any disability  that is the result of a veteran's abuse of alcohol or drugs is statutorily  prohibited" by § 1110. Id. at 282. The Board noted that under 38 C.F.R. §  3.310(a), "[w]hen service connection is . . . established for a secondary  condition, the secondary condition [is] considered a part of the original  condition." Id. The Board then referred to the opinion of the VA General  Counsel regarding how 38 C.F.R. § 3.310(a) applied to a situation like  Barela's. See O.G.C. Prec. Op. 2-97 (Jan. 16, 1997). In O.G.C. 2-97, the VA  General Counsel stated that 38 C.F.R. § 3.310(a) "does not reflect [§  1110]'s prohibition on the payment of compensation for a substance-abuse  disability whatever its origin." Id. Accordingly, the Board found that  "since the authority to compensation for [a] secondarily service-connected  disability [under 38 C.F.R. § 3.310] derives from 38 U.S.C. [ ] § 1110,  determinations regarding secondary service-connection are also subject to  the prohibition against payment for alcohol and substance abuse  disabilities." Barela, 11 Vet. App. at 282; see also O.G.C. Prec. Op. 7-99  (June 6, 1999) ("[D]isability compensation, which for a substance-abuse  disability is prohibited outright under 38 U.S.C. § 1110 . . . cannot be  paid for a substance abuse disability which is service[-]connected on  either a direct or secondary basis."). As a result, the Board said that  "[s]ervice connection for alcohol or drug abuse, claimed as secondary to  service-connected [PTSD] . . . is prohibited by law." Barela, 11 Vet. App.  at 282.


27
On appeal, the Veterans Court agreed with the Board that § 1110 prohibits  compensation for alcohol or drug abuse disabilities. The Veterans Court  held that the "clear and unambiguous" language of § 1110 bars compensation  for "disabilities which are the result of alcohol or substance abuse  whether the claim is based on direct service[-]connection or, under 38  C.F.R. § 3.310(a), on secondary service[-] connection." Id. at 282-83. The  court said that "[t]he word `no' is clear and unequivocal; it brooks no  exceptions or limitations. As this court has stated previously and often,  `[w]here a statute's language is plain, and its meaning clear, no room  exists for construction. There is nothing to construe.'" Id. at 283  (internal citations omitted). In Allen's case, the Veterans Court applied  Barela and held that it was "binding precedent" to the extent Allen sought  "compensation based either on alcohol abuse secondary to service-connected  PTSD or `an increase in his rating for service-connected PTSD based on  manifestations of PTSD symptomatology, i.e., alcohol or drug abuse.'"

2.   Textual Analysis of § 1110

28
We disagree with the Veterans Court's interpretation of § 1110 in Barela  and as restated in its remand order in this case. We think the best  interpretation of the statute is that it precludes compensation only in two  situations: 1) for primary alcohol abuse disabilities; and 2) for secondary  disabilities (such as cirrhosis of the liver) that result from primary  alcohol abuse. By "primary," we mean an alcohol abuse disability arising  during service from voluntary and willful drinking to excess. We do not  think that the language of § 1110 precludes compensation in the third  situation -- i.e., Allen's alleged case -- where an alcohol abuse  disability arises secondarily from or as evidence of the increased severity  of a non-willful misconduct, service-connected disorder. By using the terms  "disability resulting from" or "disability [that] is a result of," we think  that Congress intended the cause of the disability to be determinative in  assessing whether, under § 1110, a disability qualifies for either  authorization for compensation under the provision or whether it fits  within the language of express exclusion from compensation. For purposes of  determining whether a veteran is entitled to compensation, § 1110, in its  first line, refers to "disability resulting from personal injury suffered  or disease contracted in line of duty," and "aggravation of a preexisting  injury suffered or disease contracted in line of duty." The last line of §  1110 contains an express exclusion from recovery: "no compensation shall be  paid if the disability is a result of the veteran's own willful misconduct  or abuse of alcohol or drugs." The final six words were added by the 1990  amendment. Thus, compensation is authorized if the disability is caused by  an "injury suffered or disease contracted in line of duty." Compensation is  precluded if the disability is caused by "the veteran's own . . . abuse of  alcohol or drugs."


29
Section 1110's words of authorization ("[f]or disability resulting from"),  as well as its words of express exclusion, clearly preclude a veteran from  receiving compensation for a primary alcohol abuse disability. Section 1110  requires that a "disability resulting from personal injury or disease [be]  contracted in line of duty . . . " (emphasis added). Section 105(a), which  was also amended by the 1990 Act, defines "line of duty" as follows:


30
An injury or disease incurred during active military, naval, or air service will be deemed to have been incurred in line of duty and not the result of the veteran's own misconduct when the person on whose account benefits are claimed was, at the time the injury was suffered or the disease contracted, in active military, naval, or air service, whether on active duty or an authorized leave, unless such injury or disease was a result of the person's own willful misconduct or abuse of alcohol or drugs.


31
38 U.S.C. § 105(a) (emphasis added). Section 105(a) thus expressly provides  that an injury or disease incurred during active service is not deemed to  have been incurred "in line of duty" if the injury or disease is "a result  of the person's own . . . abuse of alcohol or drugs." Consequently, a  primary alcohol abuse disability would not be deemed to have been incurred  in line of duty. In adding the same phrase -- "or abuse of alcohol or  drugs" -- to the final clause in both § 1110 and § 105(a), Congress made  clear that a primary alcohol abuse disability does not fit within § 1110's  words of authorization for compensation ("[f]or disability resulting from  personal injury suffered or disease contracted in line of duty") (emphasis  added). A primary alcohol abuse disability, moreover, is included within §  1110's (and § 105(a)'s) express exclusion from compensation ("disability  [that] is a result of the veteran's own . . . abuse of alcohol or drugs.").


32
In situation number 2, the language of § 1110 also precludes compensation  for a disability (such as cirrhosis of the liver) arising as a secondary  result of primary alcohol abuse for two reasons. First, such a disability  does not satisfy § 1110's words of authorization. Section 1110 only allows  compensation for disabilities resulting from injuries suffered or diseases  contracted "in line of duty." A disability, such as cirrhosis, necessarily  results from a primary alcohol abuse disability, and § 105(a) explicitly  precludes a primary alcohol abuse disability from being considered "in line  of duty." Second, like the primary alcohol abuse disability, a secondary  disability arising from a primary alcohol disability is not compensable,  because it fits within the words of § 1110's exclusion, as it too is a  "result of the veteran's own . . . abuse of alcohol or drugs [i.e., primary  alcoholism acquired in service]."


33
Allen's alleged disability, situation number 3, is quite different from one  in which the veteran consumes alcohol willfully (causing a primary alcohol  abuse disability) or one where a veteran later develops a disability as a  result of the willful consumption of an alcoholic beverage (i.e., a  secondary disability arising from a primary alcohol abuse disability). In  contrast to these two other situations, an alcohol abuse disability arising  as a direct result of a psychiatric condition fits within § 1110's words of  authorization for compensation ("[f]or disability resulting from . . .  disease [PTSD] contracted in line of duty" (emphasis added)), and does not  fit within § 1110's express exclusion from compensation ("[a] disability  [that] is a result of the veteran's own . . . abuse of alcohol or drugs.").  In this case, according to the opinion of one VA doctor, Allen's alcohol  abuse disability resulted from PTSD, i.e., a "disease contracted in line of  duty." If so, his disability cannot result at the same time from an "abuse  of alcohol or drugs." Therefore, if, on remand, the VA finds that Allen's  alcohol abuse is in fact a disability resulting from a disease contracted  in the line of duty (PTSD), then it cannot be found to be a disability  resulting from alcohol or drug abuse. The two categories of causation are  mutually exclusive. This is clear from the terms of both § 1110 and §  105(a), each of which in the very same words -- "a result of" --  distinguishes essentially between willful and involuntary causative acts.  If the phrase "disability resulting from" as a key to determining a  disability's cause is intended one way for purposes of authorization for compensation, it would be incongruous for Congress to have meant for it to  be defined inconsistently for purposes of the VA determining whether the  disability fits within the express exclusion from compensation.


34
We would stress that the language of § 1110 seems to only permit  compensation in the third situation, where there is indeed a causal  relationship between a service-connected disability, such as PTSD, and an  alcohol or drug abuse disability. It is up to the VA to determine how to  assess whether an alcohol or drug abuse disability is actually caused by a  service-connected disability. The fact that a veteran both has PTSD and an  alcohol or drug abuse disability does not mean that the veteran can always  use the alcohol or drug abuse disability to increase his or her rating by  establishing secondary service-connection for the alcohol or drug abuse  disability or by using the alcohol or drug abuse disability to show the  increased severity of a service-connected disorder. Even if a veteran has  PTSD, or some other service-connected disorder, the VA could conclude that  the alcohol or drug abuse disability was due to willful action, and did not  result from the service-connected disorder. If this is the case, we would  not be able to review that factual determination, and the VA's conclusion  would stand. The language of § 1110 only seems to permit compensation in  the limited case where an alcohol or drug abuse disability "results from" a  disease contracted in the line of duty; § 1110 precludes compensation in  all other cases where the VA determines that the alcohol or drug abuse  disability is "a result of the veteran's own . . . abuse of alcohol or  drugs."


35
I. VA Interpretation of "Willful Misconduct" and Legislative History of  § 1110


36
The VA's past interpretation of "willful misconduct" as well as the limited  legislative history of §§ 105 and 1110, support, at least inferentially,  our interpretation that in defining the disability for purpose of the  exclusion, Congress intended an element of scienter, so as to distinguish  between willful and involuntary causative acts. Prior to the addition of  the phrase "or abuse of alcohol or drugs," the statute (§ 310) merely  disallowed compensation for acts of "willful misconduct." VA regulations  defined willful misconduct:


37
"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action.


38
I. It involves deliberate and intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.


39
II. Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.


40
III. Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.


41
38 C.F.R. § 3.1(n) (1990); see also 38 C.F.R. § 3.302 (1990) ("A person of  unsound mind is incapable of forming an intent (mens rea or guilty mind,  which is an essential element of . . . willful misconduct)) (emphasis  added). In interpreting the phrase, the VA construed the term "willful  misconduct" to refer to an act of conscious wrongdoing, involving elements  of intent and voluntariness. See 52 O.G.C. Prec. Op. 215, 216 (May 23,  1928) (applying a definition of "willful misconduct" as referring to "an  act proceeding from a will; done of a purpose; "impl[ying] not only a  knowledge of a thing, but a determination with a bad intent to do it or to  omit doing it."); 66 O.G.C. Prec. Op. 270, 272 (Feb. 26, 1931) (finding of  willful misconduct requires "something in the nature of conscious  wrongdoing, that is, the intentional doing of something either with the  knowledge that it is likely to result in serious injury or with a wanton  and reckless disregard of its probable consequences."). The VA incorporated  this definition of "willful misconduct" into VA regulations in 1948 (former  38 C.F.R. § 3.65(c) (1948) (defining "willful misconduct" as being "`malum  in se' or `malum prohibitum' if involving conscious wrongdoing or known  prohibited action.")).


42
Consistent with this definition of "willful misconduct," the VA established  that only primary alcohol or drug abuse unrelated to an underlying  psychiatric disorder could be considered "willful misconduct." Alcoholism  "secondary to and a manifestation of an acquired psychiatric disorder" was  not characterized as "willful misconduct." Administrator's Decision,  Veterans' Administration No. 988, Interpretation of the Term "Willful  Misconduct" as Related to the Residuals of Chronic Alcoholism, Aug. 13,  1964, App. 142-43 ("In misconduct determinations, however, with respect to  mental disorders where the use of alcohol as a beverage has been involved,  a distinction has heretofore been recognized between alcoholism as a  primary condition (or as secondary to an underlying personality disorder),  and alcoholism as secondary to and a manifestation of an acquired  psychiatric disorder. If the latter condition is found the resulting  disability or death is not to be considered as willful misconduct.")  (emphasis added); see also Traynor v. Turnage, 485 U.S. 535, 545 (1988)  ("The Veterans' Administration had long construed the term `willful  misconduct' for purposes of . . . [§ 310] as encompassing primary  alcoholism (i.e., alcoholism that is not `secondary to and a manifestation  of an acquired psychiatric disorder.')" (emphasis added)). Those veterans,  moreover, who were compensable as primarily alcohol or drug dependent could  also receive compensation for the secondary results of alcohol or drug  abuse that was service-connected. 38 C.F.R. § 3.301 (1989) stated:


43
The simple drinking of alcoholic beverages is not of itself willful misconduct. . . . If, in the drinking of a beverage to enjoy its intoxicating effects, intoxification results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.


44
And even those veterans who were not compensable for alcohol abuse as a  primary disability could recover for residuals. The VA intended this  regulation to incorporate the principles of the 1964 Administrator's  Decision. See Traynor, 485 U.S. at 538 ; 37 Fed. Reg. 20,335, 20,336 (1972)  (proposed regulation); 37 Fed. Reg. 24,662 (1972) (final regulation).  Thus, prior to the 1990 amendments, a veteran suffering from a disease such  as cirrhosis of the liver which resulted from primary alcohol abuse could  still receive compensation for his cirrhosis condition, even though he  could not receive compensation for the willful alcohol abuse disability  itself. Since the regulation equated primary alcohol abuse with willful  misconduct, a veteran could not recover for a primary alcohol abuse  disability.


45
The legislative history of the 1990 amendments reveals that in adding the  phrase "or abuse of alcohol or drugs," Congress intended only to narrowly  change the statute for the specific purpose of precluding compensation as  previously allowed by 38 C.F.R. § 3.301. We see no indication in the  legislative history that Congress intended to preclude compensation for an  alcohol abuse disability resulting from a non-willful service-connected  disorder, or for that matter, to erase the distinction between willful and  involuntary acts. Congress only intended to clarify the terms of causation  to preclude any compensation for "a disability [that] is a result of"  willful alcohol or drug abuse. The House Conference Report recognized that  the VA had specifically differentiated between the primary and secondary  effects of willful misconduct. The Report began by noting that under  current law, "direct, or primary, effects of willful misconduct are not  considered to have been incurred or aggravated in the line of duty." H.R.  Rep. No. 101-964, at 996 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2701 (emphasis added).The Report also noted that as of 1990, under 38 C.F.R. §  3.301, disabilities that were the secondary result of in-service actions  constituting willful misconduct (i.e., primary alcoholism) were considered  service-connected. Id. Congress specifically stated the purpose of the  amendments was to eliminate the distinct and different rules pertaining to  compensation for direct effects of willful misconduct and the secondary  effects of willful misconduct. The Report states:


46
Section 11052 would 1) amend section 105(a) of title 38 to repeal the prohibition against VA presuming that venereal disease resulted from willful misconduct; and 2) amend sections 105(a), 310, 331, and 521 of title 38 to preclude payment of compensation or pension for the secondary effects of willful misconduct [i.e., cirrhosis of the liver]. . . . Section 11052 would provide that injuries or diseases incurred during service as a result of willful misconduct or the abuse of alcohol or drugs will not be considered incurred in the line of duty and thus not be compensated by VA as a service-connected disability.


47
H.R. Rep. No. 101-964, at 997, reprinted in 1990 U.S.C.C.A.N. 2374, 2702  (emphasis added); see also H.R. Rep. No. 101-881, at 223 (1990), reprinted  in 1990 U.S.C.C.A.N. 2017, 2227 ("Under current law payment of compensation  . . . is barred if the disability suffered by the veteran resulted from the  veteran's willful misconduct. The DVA has held that the secondary effects  of willful misconduct could not have been considered to have been willed by  the veteran, and therefore, disabilities secondary to the misconduct are  compensable. [The statute] would amend [§ 310] to preclude payments of  compensation or pension for misconduct disabilities, including their  secondary effects.") (emphasis added); 136 Cong. Rec. S15,722 (daily ed.  Oct. 18, 1990) ("[U]nder VA regulations [38 C.F.R. § 3.301], organic  diseases and disabilities which are a secondary result of the chronic use  of alcohol or of drugs are not considered to be caused by willful  misconduct. The Committee legislation is designed to change that result.").


48
Statements in the Congressional Record are also instructive in supporting  an interpretation of § 1110 as referring only to secondary effects of  willful misconduct. Secretary of Veterans Affairs Edward Derwinski  submitted a briefing paper in response to an October 9, 1990 letter from  Senator Alan Cranston, Chairman of the Senate Committee on Veterans'  Affairs, "regarding [a] proposal to eliminate disability compensation  benefits for conditions that constitute secondary effects of willful  misconduct." 136 Cong. Rec. S15,544 (daily ed. Oct. 17, 1990). The paper  stated that "[i]t has been proposed to amend the section of the law dealing  with willful misconduct to specify that disability secondary to willful  misconduct may not be the basis for a grant of service[-]connection. This  proposed change would make inapplicable [a] 1965 Administrator's decision  [which "made a distinction between disabilities which are the primary  result of drinking (for example, automobile accidents) and the remote,  organic, secondary effects (for example, liver disease)"]." Id. This  language indicates that the statute was to be amended for the purpose of  precluding compensation for the secondary effects of willful misconduct,  i.e., primary alcohol abuse. There is no indication that the statute was  amended to preclude compensation for disabilities arising secondarily from  disabilities that were of themselves not willful misconduct.


49
The 1990 amendments were also not designed to change the agency's  application of 38 C.F.R. § 3.310(a). That section is not mentioned in the  legislative history as the object of the intended changes, whereas 38  C.F.R. § 3.301 was specifically mentioned. Prior to the 1990 amendments,  alcohol or drug abuse secondary to a service-connected disorder, such as  PTSD, was evaluated under 38 C.F.R. § 3.310(a) as "part of" the veteran's  PTSD disorder. On March 1, 1994, in response to the 1990 amendments, the VA  published a proposal in the Federal Register (59 Fed. Reg. 9719) to amend  38 C.F.R. § 3.301(a). See 60 Fed. Reg. 27,407 (May 24, 1995). One  commentator in the Federal Registrar noted that the Veterans Benefit  Administration Manual M 21-1 and VBA Circular 21-90-12 provided that  alcohol or drug abuse disabilities are considered service-connected if the  alcohol or drug abuse is a manifestation of another service-connected  disability, such as PTSD. Id. The commentator recommended that 38 C.F.R. §  3.301 be amended to specifically state that rule. In the commentary  accompanying the Final Rule amending 38 C.F.R. § 3.301, the VA in response,  said that:


50
The manual and circular provisions which the commentator cited are examples of the application of 38 C.F.R. § 3.310(a), which provides that disability that is proximately due to or the result of a service- connected disease or injury shall be service-connected and that when service connection is thus established for a secondary condition the secondary condition shall be considered a part of the original condition. In circumstances such as those raised by the commenter, VA is required by § 3.310(a) to consider conditions that it has determined are secondary to a service-connected condition to be part of that service-connected condition rather than a result of the abuse of alcohol or drugs. Since that requirement is established elsewhere in VA's regulations, it is unnecessary to incorporate those provisions into § 3.301.


51
Id. (emphasis added).


52
We cannot broaden the prohibition in § 1110 to include secondary  disabilities arising from a non-willful, service-connected disease. See,  e.g., Boyer v. West, 210 F.3d 1351, 1356 (Fed. Cir. 2000) ("This court can  only interpret the statutes that are enacted by Congress. . . . We are  simply powerless to amend any statutory provision sua sponte."). There is  nothing in the legislative history evidencing congressional intent to  override the VA's application of 38 C.F.R. § 3.310(a), or to bar  compensation for veterans suffering from alcohol or drug abuse resulting  secondarily from a service-connected disorder, such as PTSD. Indeed, the  legislative history is quite clear that Congress intended to only preclude  recovery for a primary alcohol abuse disability or the secondary effects of  a primary alcohol abuse disability. If Congress intended § 1110 to alter  the existing agency practice under 38 C.F.R. § 3.310(a) of defining  secondary disabilities as part of the original disability even when the  secondary disability involves an alcohol or drug disability, it would have  said so explicitly.

Conclusion

53
We therefore conclude, based on the language of the statute and the  pertinent legislative history, that 38 U.S.C. § 1110 does not preclude  compensation for an alcohol or drug abuse disability secondary to a  service-connected disability or use of an alcohol or drug abuse disability  as evidence of the increased severity of a service-connected disability.  We would stress that the holding of the case is quite limited. Veterans can  only recover if they can adequately establish that their alcohol or drug  abuse disability is secondary to or is caused by their primary service-  connected disorder. We foresee that such compensation would only result  where there is clear medical evidence establishing that the alcohol or drug  abuse disability is indeed caused by a veteran's primary service-connected  disability, and where the alcohol or drug abuse disability is not due to  willful wrongdoing.


54
On remand, the Board will have to determine whether Allen's alcohol abuse  disability is secondary to his PTSD, or whether it demonstrates the  increased severity of his PTSD disability. If it finds sufficient evidence  demonstrating a causal connection, Allen could be entitled to an increase  in his schedular rating. But if the Board finds that Allen's alcohol abuse  is willful and did not result from his PTSD, Allen could not receive  additional compensation for a willful alcohol abuse disability. Barela and  any other decisions of the Veterans Court are hereby overruled, to the  extent they are contrary to this opinion.


55
For the foregoing reasons, the decision of the Veterans Court is affirmed-  in-part and reversed-in-part. The case is remanded to the Veterans Court  for further proceedings consistent with this opinion.


56
AFFIRMED-IN-PART, REVERSED-IN-PART, AND REMANDED